


110 HR 2104 IH: Public Prayer Protection Act of

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2104
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Barrett of South
			 Carolina (for himself, Mr. Kuhl of New
			 York, Mr. Alexander,
			 Mr. Lamborn,
			 Mr. Lucas,
			 Mr. Marchant,
			 Mr. Garrett of New Jersey,
			 Mr. Weldon of Florida,
			 Mr. Hoekstra,
			 Mr. Pearce,
			 Mr. Campbell of California,
			 Mr. Gohmert,
			 Mr. Gingrey,
			 Mr. Bilbray,
			 Mr. Pitts,
			 Mr. Akin, Mr. Goode, Mrs.
			 Blackburn, Mr. Cantor,
			 Mr. Ryan of Wisconsin,
			 Mr. Bishop of Utah,
			 Mr. Burton of Indiana,
			 Mr. Walberg,
			 Mr. Shadegg,
			 Mrs. Musgrave,
			 Ms. Foxx, Mr. Conaway, Mr.
			 Franks of Arizona, Mr. Wilson of South
			 Carolina, Mr. Hunter,
			 Mr. Rogers of Alabama,
			 Mr. Wicker,
			 Mrs. Emerson,
			 Mr. Everett,
			 Mr. Brown of South Carolina, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To protect the right of elected and appointed officials
		  to express their religious beliefs through public prayer.
	
	
		1.Short titleThis Act may be cited as the
			 Public Prayer Protection Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)The Establishment Clause of the First
			 Amendment to the United States Constitution was intended by our Founding
			 Fathers to prohibit one religious denomination from enjoying the exclusive
			 backing of government and to prohibit the Federal establishment of any type of
			 religious uniformity or orthodoxy that rewards observers and punishes
			 violators.
			(2)The First Amendment
			 guarantees the right of elected and appointed officials to express their
			 religious beliefs through public prayer.
			(3)The exercise of
			 this right does not violate the Establishment Clause.
			(4)The courts and the
			 legislatures of the several States are in the best position to protect this
			 right.
			(5)Article III,
			 Section 2, clause 2 of the United States Constitution expressly grants Congress
			 the authority to define the appellate jurisdiction of the Federal court
			 system.
			3.Limitation on
			 appellate jurisdiction
			(a)Amendment to
			 Title 28Chapter 81 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1260.Matters not
				reviewableNotwithstanding any
				other provision of this chapter, the Supreme Court shall not have jurisdiction
				to review, by appeal, writ of certiorari, or otherwise, any matter that relates
				to the alleged establishment of religion involving an entity of the Federal
				Government or a State or local government, or an officer or agent of the
				Federal Government or a State or local government, acting in an official
				capacity, concerning the expression of public prayer by that entity, officer,
				or
				agent.
					.
			(b)Table of
			 SectionsThe table of sections at the beginning of chapter 81 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
				
					
						1260. Matters not
				reviewable.
					
					.
			4.Limitation on
			 jurisdiction of district courts
			(a)Amendment to
			 Title 28Chapter 85 of title 28, United States Code, is amended
			 by adding at the end of the following:
				
					1370.Limitation on
				jurisdictionNotwithstanding
				any other provision of law, the district courts shall not have jurisdiction of
				any matter that relates to the alleged establishment of religion involving an
				entity of the Federal Government or a State or local government, or an officer
				or agent of the Federal Government or a State or local government, acting in an
				official capacity, concerning the expression of public prayer by that entity,
				officer, or
				agent.
					.
			(b)Table of
			 SectionsThe table of sections at the beginning of chapter 85 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
				
					
						1370. Limitation on
				jurisdiction.
					
					.
			5.Extrajurisdictional
			 cases not binding on StatesAny decision of a Federal court which has
			 been made before, on, or after the date of the enactment of this Act, to the
			 extent that the decision relates to an issue removed from Federal jurisdiction
			 under section 1260 or 1370 of title 28, United States Code, as added by this
			 Act, is not binding precedent on the court of any State, the District of
			 Columbia, or any commonwealth, territory, or possession of the United States,
			 or on the court of any subdivision thereof.
		
